Citation Nr: 1028996	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  08-13 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
herniated nucleus pulposus with degenerative joint disease, upper 
lumbar spine.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to July 
1970, January 1975 to February 1991.  
  
This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from rating decisions dated in February 2007 and 
June 2007 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi and Roanoke, Virginia.

In February 2010, the Veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that the symptoms associated with his 
service-connected lumbar spine disability are more severely 
disabling than reflected by the currently assigned disability 
evaluation and warrant a higher rating.  He presented testimony 
in February 2010 to the effect that he thought that his lumbar 
spine symptoms were worse than when he was last examined by VA.

The United States Court of Appeals for Veterans Claims (Court) 
has held that when a Veteran alleges that his service-connected 
disability has worsened since he was previously examined, a new 
examination may be required to evaluate the current degree of 
impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  
The Board observes that the Veteran last had a VA examination for 
compensation and pension purposes in July 2009.  Thus, the 
appellant should be provided an opportunity to report for a 
current VA examination to ascertain the current status of his 
service-connected lumbar spine disability.

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that "[w]here, as here, the record 
before the [Board] was clearly inadequate, remand . . . is 
required."  Littke v. Derwinski, 1 Vet.App. 90, 93 (1990).  The 
Court has also held that the "fulfillment of the statutory duty 
to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination. . . ."  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991).  Although the Veteran was afforded a 
VA examination in conjunction with his claim for an increased 
rating for his service-connected lumbar spine disability in July 
2009, the Veteran's claims file was not available for review.  As 
such, all available evidence was not considered.  Likewise, 
pertinent facts were neither identified nor evaluated and 
weighed.  The Court has held that the requirement for evaluation 
of the complete medical history of the Veteran's condition 
operated to protect Veterans against an adverse decision based on 
a single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  In West v. Brown, 7 Vet.App. 70 (1994), the 
Court clearly indicated that the necessity of evaluation of the 
complete medical history applied not only to adjudicators, but 
also to examining physicians and that a medical examination that 
did not reflect reliance upon a complete and accurate history was 
inadequate for rating purposes and "frustrates effective 
judicial review."   

The Veteran receives routine treatment at the Mountain Home VA 
Medical Center.  While this case is in remand status, the RO 
should obtain all records of current treatment for service-
connected disabilities.  In reviewing the VA records in the file, 
the Board notes no records were obtained since June 2009.

Given the Veteran's claim for increased rating for herniated 
nucleus pulposus with degenerative joint disease is being further 
developed, if granted, this could result in eligibility for a 
TDIU, the Board finds that the claim for a TDIU is inextricably 
intertwined with these referred claims, and that the claim for a 
TDIU should be considered after a decision is rendered on the 
increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (issues are "inextricably intertwined" when a 
decision on one issue would have a "significant impact" on a 
Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he 
has received any VA or non-VA medical treatment for his 
service-connected disabilities that is not evidenced by 
the current record.  If so, the Veteran should be 
provided with the necessary authorizations for the 
release of any treatment records not currently on file.  
These records, in addition to treatment records from 
Mountain Home VAMC from July 2009 to present, should 
then be obtained and associated with the claims folder.  
The Veteran should be advised that he may also submit 
any evidence or further argument relative to the claim 
at issue.

2.   The Veteran should be afforded a VA examination to 
ascertain the severity of his herniated nucleus 
pulposus with degenerative joint disease of the upper 
lumbar spine.  The claims file must be made available 
to and reviewed by the examiner in conjunction with the 
examination, and the examination report should reflect 
that such a review was made. All pertinent 
symptomatology and findings should be reported in 
detail. Any indicated diagnostic tests and studies 
should be accomplished.  Application of 38 C.F.R. § 
4.40 regarding functional loss due to pain and 38 
C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a joint should be 
considered. See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The examiner should be asked to determine 
whether the Veteran's lumbar spine exhibits weakened 
movement, excess fatigability, or incoordination, and 
if feasible, these determinations should be expressed 
in terms of the degree of additional range of motion 
loss or ankylosis due to any weakened movement, excess 
fatigability, or incoordination.  The examiner should 
also provide an opinion as to whether pain could 
significantly limit functional ability during flare-ups 
or when the lumbar spine is used repeatedly over a 
period of time.  This determination should also, if 
feasible, be portrayed in terms of the degree of 
additional range of motion loss or ankylosis due to 
pain on use or during flare-ups.  

3.  The case should be reviewed on the basis of the 
additional evidence.  If the benefit sought is not 
granted in full, the Veteran should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2008).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


